Citation Nr: 1526514	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  15-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for an anxiety disorder.

(Pursuant to BVA Directive 8430 (May 17, 1999), the claim for payment or reimbursement for medical expenses will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in St. Petersburg, Florida.  

As an initial matter, the Board finds that it is proper to adjudicate this rating claim outside of docket order number because, taking into account to 38 C.F.R. § 17.120 (2014), it is inextricably intertwined with his claim for payment or reimbursement for medical expenses which claim has been pending since September 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated above, the Veteran's claim for an initial rating in excess of 30 percent for an anxiety disorder is inextricably intertwined with his pending claim for payment or reimbursement for medical expenses.  See 38 C.F.R. § 17.120.  Therefore, the Board finds that adjudication of this claim cannot be finalized until the AOJ also completes adjudication of his claim for payment or reimbursement for medical expenses.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

While the appeal is in remand status, any outstanding development that is required should be undertaken by the AOJ to include providing the Veteran with the Decision Review Officer (DRO) hearing he has requested and obtaining and associate with the record any outstanding VA and private treatment records.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 19.9 (2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Schedule the Veteran for the DRO conference he has requested.

2.  Electronically associated with the claims file any outstanding VA treatment records. 

3.  After obtaining authorizations from the Veteran, electronically associated with the claims file any outstanding private treatment records.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his anxiety disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After waiting for a final adjudication as to the Veteran's claim for payment or reimbursement for medical expenses, readjudicate the appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and the appeal should be returned to the Board after they have had a reasonable period of time to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

